 342DECISIONSOF NATIONALLABOR RELATIONS BOARDWashington Hospital CenterandLocal 722, Hospital,Professional,Technical&ServiceWorkers, Ser-viceEmployees International Union,-AFL-CIO.Case 5-CA-7849December16, 1976DECISION AND ORDERBY MEMBERSFANNING, PENELLO, ANDWALTHEROn August 17, 1976, Administrative Law JudgeBenjamin K. Blackburn issued the attached Decisionin this proceeding. Thereafter, the Respondent filedexceptions and a supporting brief, and the GeneralCounsel filed a memorandum in reply to the Respon-dent's exceptions.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.James Butler, a probationary admitting clerk,drafted and circulated a petition on March 16, 1976,2suggesting that the Respondent reconsider its deci-sion to change the procedure by which patients wereadmitted to the hospital, a change which affectedemployee working conditions; six fellow employeessigned the petition. That afternoon the petition waspresented to the Respondent; 1 hour later twomeetingsof admitting department personnel werecalled by Macaboy, Respondent's director of patientaccounts. Butler attended the first meeting at whichhe engaged in a heated discussion with Macaboyconcerning the new procedure and the petition.3During this meeting Butler disclosed to Macaboy thathe was a probationary employee; Macaboy thenrealized it would be possible to discharge Butlerwithout having to contend with the grievance-arbitra-tion procedure. Shortly after the second meetingMacaboy met with two supervisors. Thereafter,Butler was told to report to Macaboy's office and wasdischarged; no reason was given to him for hisdischarge.Macaboy testified Butler was discharged becausehe did not display the requisite degree of empathywith patients. This conclusion, which Macaboy didnot communicate to anyone until after Butler'sdischarge, was based almost exclusively on an inci-dent he observed the previous week involvingButler'sdirection of a patient to an admitting booth by meansof a "thumb jerk" motion. On the other hand,227 NLRB No. 57Butler's immediate supervisor, Keys,4 stated, his workperformance was satisfactory, with the exception of awarning she gave him about being too friendly topatients, and that she believed he should have beengiven further consideration before being discharged.The General Counsel contended that Macaboy'sasserted reason for discharging Butler was a pretext.As the Administrative Law Judge correctly found,Butler would not have been discharged "but for" hisprotected concerted activity. Macaboy himself admit-ted that prior to the events of March 16 he wascontemplating transferring, not discharging, Butler.Thus the "thumb jerk" incident was clearly not thereal reason for the discharge, and we agree with theGeneral Counsel's contention that Macaboy's assert-ed reason was a pretext. We find the discharge to be aclassic violation of Section 8(a)(1) of the Act.5ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent,WashingtonHospitalCenter,Washington,D.C., its officers, agents, successors, and assigns, shalltake the action set forth in said recommended Order,as so modified:1.Substitute the following for paragraph 1(b):"(b) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of rightsguaranteed by Section 7 of the Act."2.Substitute the attached notice for that of theAdministrative Law Judge.'The Respondent has requested oral argument.This request is herebydewed as the record,the exceptions,and the briefs adequately present theissues and the positions of the parties.2All dates refer to 1976 unless otherwise indicated.3The Administrative Law Judge found that the first meeting Macaboycalled was for the employees who signed the petition,the second for thenonsigners. The Employer correctly excepts, as employees from both groupsattended both meetings.We hereby correct the Adnumstrative Law Judge'sinadvertent error which has no effect on our Decision herein.4The Respondent employed two personnel named Keys Ida Keys,Butler's immediate supervisor,and Mabel Keys, a union shop steward. TheAdministrative Law Judge'sDecision does not specify which "Mrs. Keys"Butler approached after the first meeting with Macaboy.The record revealshe spoke to Mabel Keys, the shop steward,about taking the matter up withthe Union.5We finditunnecessary to decide this case under the"Assuming,Arguendo"rationale used by the Administrative Law Judge as set forth in thesixth paragraph of sec II, B, of his Decision WASHINGTON HOSPITAL CENTER343APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which both sides had an opportuni-ty to present their evidence, the National LaborRelations Board has found that we violated theNational Labor Relations Act. We hereby notify youthat:Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofbriefs, I make the following:FINDINGS OF FACT1.JURISDICTIONRespondent, a District of Columbia corporation, oper-ates a 900-plus bed hospital in Washington. During the 12months just prior to issuance of the complaint, it grossedmore than $250,000 and purchased supplies valued at morethan $50,000 which were shipped to it directly from pointsoutside the District of Columbia.TheNational Labor Relations Act gives allemployees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a repre-sentative of their own choosingTo act together for collective bargainingor other aid or protectionTo refrain from any or all these things.WE WILL NOT discharge you for engaging inprotected concerted activities.WE WILL NOT in any other manner interferewith you or attempt to restrain or coerce you inthe exercise of the above rights.WE WILL offer James M. Butler, Jr., immediateand full reinstatement to his former job or, if thatjob no longer exists, to a substantially equivalentposition,without prejudice to his seniority orother rights and privileges, and we_ will make himwhole for any earnings he lost, plus interest, as aresult of his discharge on March 16, 1-976.WASHINGTON' HOSPITALCENTER -DECISIONSTATEMENT OF THE CASEBENJAMIN K. BLACKBURN, Administrative Law Judge:The charge was filed on March 22, 1976.1 The complaintwas issued on April 29. The hearing was held in Washing-ton,D.C., on June 28. The issue litigated was whetherRespondent's discharge of James M. Butler, Jr., on March16 violated Section 8(a)(1) of the National Labor RelationsAct, as amended, because he was discharged for engagingin protected concerted activities. For the reasons set forthbelow, I find that it did, thereby denying Respondent'smotion to dismiss which I took under advisement at the.close of the hearing.U. THE UNFAIRLABOR PRACTICEA.FactsRespondent admits approximately 100 patients on anaverage day. Except for those who enter through theemergency room, they present themselves at an admissionsdesk where they are asked to wait in a large lounge areauntil Respondent is ready to process them. When Respon-dent is ready, admitting clerks take them into individualbooths, prepare the necessary papers, and obtain necessarysignatures. Once the paperwork-is in order, patients wait inthe lounge again until escorts conduct them to their rooms.The admissions department has approximately 40 employ-ees. They man the office around-the clock. Some 10 or 12are on duty on the first shift each day.James M. Butler, Jr., was hired as an admitting clerk onDecember 22,1975. His immediate supervisor was Mrs. IdaKeys, Respondent's assistant director of admissions. Whenhe was hired_he was given a copy of Respondent's bookletfor employees which states that, new employees are onprobation for 3 months and, in.another place, that they willbe released without severance pay, after verbal warning, ifthey do not measure up to the requirements of their jobsduring that period. Butler joined Local 722, the ChargingParty. Local 722's-contract with Respondent covers a.unitwhich includes admitting clerks. It provides for a 90-dayprobationary period during which the "probationary em-ployeewillnot be covered by any of the terms andconditions of this Agreement, whether or not specificallyexcluded, and may be discharged by the Hospital with orwithout cause and without recourse to the grievance orarbitration provisions of this Agreement." It also providesthat Respondent-has the exclusive right to make or, changerules, regulations, policies, and practices so long as they arenot inconsistent with the terms of the contract.Prior toMarch 9, Butler, like all the other admittingclerks, summoned incoming patients by picking up papersrelating to them at -the admissions desk, calling out theirnames in a loud voice from that vantage point, and thenleading them into his booth. When he had completed hispart of the admissions process, he sent them.back to thelounge with instructions to wait for an escort. Escorts alsolocated the patients they were to conduct to rooms bycalling out their names.IDates are 1976 unless otherwise indicated 344DECISIONSOF NATIONALLABOR RELATIONS BOARD.Daniel J. Macaboy has been Respondent's director ofpatients accounts for 5 years. In early 1976 Respondent'sadmissions process was under criticism from the medicalstaff. Around the first of February, when, apparently, theadmissions office was between directors.Respondent'sadministrator asked Macaboy to assume responsibility forthe process in addition to his other duties. CliffordDonahue was hired to work under Macaboy as director ofadmissions around the first of March.In an effort to' improve the process, Macaboy spentseveral days, beginning on March 9, at the admissions desk.He concluded that the system of calling out names did notaccord with his theory that admitting clerks and escortsmust possess and demonstrate empathy in order to makethe patients'path into the hospital as painless as possible.He experimented with a system of jotting down notes as tothe patients' apparel, making the notes a part of the paperswhich the admitting clerks picked up at the admissionsdesk, and having clerks and escorts locate patients bylooking for the persons wearing the clothes described in thenotes.Once the patient had been located in this manner,clerk or escort, as the case may be, was instructed to askhim quietly to follow along.During the 2 or 3 days when Macaboy experimented withthis system, some of the employees, including Butler, foundit unacceptable. They considered it a waste of time to haveto walk through the lounge and, possibly, adjacent areassuch as restrooms in order to match up notes with clothes.Butler had the experience of misidentifying one patient andhaving the person he approached speak rudely to him. Onone of these days, Macaboy saw Butler jerk his thumb overhis shoulder to direct a patient to his booth after calling outthe patient's name?Macaboy was displeased.When Macaboy left the desk, the employees went back tothe old system of calling out names for the balance of theweek.However, on the morning of Monday, March 16,Macaboy ordered Mrs. Keys to put his new system intoeffectpermanently.Mrs. Keys passed the word to theemployees who were on duty, including Butler. At lunch-time, Butler drafted a memorandum, as follows:To: Director of AdmittingSubject: Revision of Admitting ProceduresDate: March 16, 1976We the undersigned acknowledge the need for acomplete revision'of admitting procedures. However, asadmitting personnel,we also see the need for thesechanges to beconsistent with employee needsalso.We therefore suggest that all changes be brought to theattentionof the employeesand discussedbeforeimplemen-tation as policy.A specific example is the presently usedsystem of writing a description of the people to beadmitted, as opposed to the previous policy of calling aperson'sname. The newly initiated system causesseveral problems: (1) fording the described person whomay be at several different locations (bathroom, lobbyshop, etc.) (2) unnecessary waste of time looking forsaid person(3) giving other patients an uneasy feelingby seemingly looking for patients. We the undersignedacknowledge the need for professionalism&time savingdevices for admitting patients.We therefore view thispolicy as inconsistent with these needs.We recommendthat it be dropped and the previous system initiated.Butler signed the memorandum.He obtained the signaturesof six other employees on duty in the admissions depart-ment at that time,including an escort namedGlenfordDennis. At the end of the lunch period, Butler gave thememorandum to Donahue.Donahue gave it to Macaboy. Macaboy told Mrs. Keyshe wanted to meet with all of the employees. Since callingallof them togetherat one timewould have brought theadmissions process to a halt, this was accomplished in twostages.Macaboy first met with all the employees who hadsigned Butler'smemorandum.Donahue and Mrs. Keyswere also present.The meeting was a heated one. Macaboyasked who had prepared the memorandum. Butler said hehad.Macaboy asked Butler how much experience he hadhad in the hospital business that he was such an expert.When Butler'sanswer indicated less than 3 months,Macaboy realized for the first time that Butler was aprobationary employee. Macaboy said the new system wasbetter than the old and insisted that the employees at leastgive it a fair chance before condemning it. Butler becameupset. He described the unpleasant experience he had hadthe week before when he approached the wrong person. Heaccused Macaboy of taking the memorandum as a personalaffront.Macaboy did not deny the accusation.Butler'smanner during the meeting was hostile and aggressive. Theother employees present took their cue from him. Butler didmost,although not all, of the talking for the employees.Dennis asked to be excused, and Macaboy refused to lethim go. Dennis 'told Macaboy he remembered many.occasions when patients had complained about the lengthof time they had to wait before being admitted. The upshotof the meeting was Macaboy's order that the employeeswere to use the new system regardless of their complaints.As Butler left the meeting, he told Mrs. Keys he wasdisatisfied and wanted to pursue the matter further throughthe Union. Mrs. Keys said she would arrange a meetingwith a union representative during Butler's lunch hour thenext day.Immediately thereafter,Macaboy, Donahue, and Mrs.Keys met with the employees who had not signed Butler'smemorandum.This meeting was much less heated. Maca-boy explained his new- system and why he thought it wasbetter than the old. Mary Exum argued against it. Theupshot was the same.Immediately thereafter,Macaboy discussed dischargingButler with Donahue and Mrs. Keys. Macaboy mentioneda conclusion he had reached the week before, based on thethumb-jerk incident, that Butler lacked the necessaryempathy with the patients to be a satisfactory admittingclerk.Macaboy, Donahue, and Mrs. Keys agreed that theattitude Butler had displayed in the meeting put his fitness2This is the only significant detail about which there is any conflict in therecord. I do not credit Butler's denial that he made the gesture Macaboyattributed to him. WASHINGTON HOSPITAL CENTER345for the job of admitting clerk in doubt. Macaboy decided totake advantage of the fact-Butler wasa probationaryemployee, thus making Local 722's contract no obstacle, bydischarging Butler forthwith. Donahue' concurred.Mrs.Keys asked for a delay of several days in order to give heran opportunity to study this previously unrevealed side ofButler's personality. Macaboy decided not to wait.Immediately thereafter,Mrs. Keys told Butler to reportto Macaboy in his office. Butler refusedto go unless a unionrepresentative was present. When Mrs. Keys relayed thisinformation to Macaboy, he told her to have Butler wait.Macaboy summoneda unionsteward to his office. Herelayed this information to Butler through Mrs. Keys.Butler then went to Macaboy's office. Donahue and theunion steward were also present. Donahue told Butler hewas discharged and gave him a paper tosign.Butler refusedand left the office.Butler wasnot told the reason for hisdischarge.Respondent has taken no actionagainst.Glenford Den-nis,Mary Exum, or any other employee who expresseddisagreementwith Macaboy's new policy on March 16,B. - Analysis and ConclusionsThe General Counsel contends Butler was discharged fordrafting and circulating the March 16 memorandum amongthe other, employees in protest against a change in theirconditionsof employment. The -reasons advanced byRespondent in its answer to the complaint ("unsatisfactoryjob performance and qualifications") and in its brief ("theresponsible-supervisor had determined he was not suitablefor the positionhe occupied") are, therefore, a pretext,in theGeneral Counsel's view.Respondent's defense has -two facets. One, essentially alegal argument, is that Butler's activities on March 16 arenot protected. It is summarized in Respondent's brief thus:The governing law is clear concerning employeeattempts to take up with an employer matters which arewithin the exclusive purview of a certified bargainingrepresentative.The employer may listen and react(unless the reaction would be contrary to the terms ofan existing collective bargaining agreement) withoutcommitting an unfair labor practice; but the employeesby choosing to ignore their exclusively certified repre-sentative and proceed on their own, may not then arguethat in doing so they were "protected" by the very lawwhich established the exclusivity. If an employer maynot rely on clear management rights as set forth in acollectivebargaining agreement, but must treat as"protected" piecemeal employee attempts to diminishsuch rights, there is no incentive to agree in the firstinstance. This lesson was heeded by the Supreme Courtin[Emporium Capwell Co. v. Western Addition Commu-nity Orgainzation,420 U.S. 50 (1975)]; and it is the lawof this case.InEmporium Capwellemployees were discharged forpicketing to protest alleged racial discrimination afterinvoking the grievance procedure contained in the contractbetween their collective-bargaining representative and theiremployer.Theypicketed against the advice of their unionbecause they felt the grievance procedure vas inadequate.In reversingtheCourt of Appeals for the District ofColumbia Circuitand agreeingwith the Board that thedischarges did not violate Section 8(a)(1) of the Act, theSupreme Court first posed the central issue thus:Before turning to the central questions of labor policyraised by these cases, it is important to have firmly inmind the character of the underlying conduct to whichwe apply them. As stated, the Trial Examiner and theBoard found that the employees were discharged forattempting to bargain with the Company over the termsand conditions of employment as they affected racialminorities.Although the Court of Appeals expresslydeclined to set aside this finding, respondent hasdevoted considerable effort to-attacking it in this Court,on the theory that the employees were attempting onlyto present a grievance to their employer within themeaning of the first proviso to § -9 (a). We see nooccasion to disturb the finding of the Board..UniversalCamera Corp. v. N.L P, B.,340 U.S. 474, 491(1951). Theissue,then is whether such attempts to engage inseparate bargaining are protected by § 7 of_the Act orproscribed by § 9(a). [Footnotes omitted.]Respondent argued that overall national policy required alimited exception to the principle embodied in Section 9(a)of the Act that the collective-bargaining agent selected by amajority of the employees in an appropriate unit- hasexclusive representation rights where some employees seektobargain separatelywith their employer as to theelimination of racially discriminating employment practicespeculiarly affecting them. It also argued that, if-the Courtfashioned such exception, legitimate employer and unioninterestswould not be unduly compromised. After discuss-ing both of these contentions, the Court held thus; .Accordingly, we think neither aspect of respondent'scontention in support of a right to short-circuit orderly,established processes for eliminating discrimination inemployment is well-founded. The policy of industrialself-determination as expressed in §7 does not requirefragmentation of the bargaining unit along racial orother lines in order to consist with the national laborpolicy against discrimination. And in the face of suchfragmentation,whatever its effect on discriminatorypractices, the bargaining process that the principle ofexclusive representation is meant to lubricate could notendure unhampered.There is nothing inEmporium Capwelleven remotelyapposite to this case. Butler did not seek to bypass theUnion when he drafted his memorandum and got otheremployees to sign it. He merely requested Respondent toreconsider the step it had taken unilaterally. When Maca-boy made it clear at his meeting with Butler and the othersigners that he would not reconsider; Butler took the firststep toward enlisting the Union's aid when he told Mrs.Keys he wanted to go further and she promised him ameeting with a union representative the next day. Such asequence of events did not fragment the unit. The principle 346DECISIONSOF NATIONALLABOR RELATIONS BOARDof exclusive representation obviously continued unham-pered.The other case which Respondent relies on as establish=ing the law of thiscase-Norfolk Conveyor, Division of JervisB.Webb Company,159 NLRB 464 (1966)--is inapposite forthe same reason. There an employee was discharged forinsistingon arguing about wages and working conditions ata meetingcalled by the employer to plan a Christmas party.The Trial Examiner's discussion,adopted by the Board,begins with a finding that the employee's "discussion ofwages and general working conditions was not `protectedactivity' because these were matters to which the Union hadbeen designated as exclusive bargainingagent." It endswith the Trial Examiner's "opinion that, on the particularfacts of this case, [he] exceeded the scope of any statutoryprotection he might have had when he persisted in hiscomplaints concerning wages and working conditions afterrepeated reminders that the meeting had been called fordiscussion of plans for the Christmas party." `What ren-dered that employee's conduct on that occasion unprotect-ed was "the fact that, like the dissident employees inEmporium Capwell,he insisted on acting in derogation ofhis collective-bargaining representative. Here there is nosuch elementeither explicit or implicit in Butler's activitieson March 16. I find, therefore, that Butler -engaged inprotected concerted activities when he protested Respon-dent's new technique for contacting patients during theadmissionsprocess by drafting a memorandum, obtainingthe signatures of other employees, and advocating theirposition during a meeting with Respondent's officials.The other facet of Respondent's defense is a factualargument.,Respondent contendsMacaboy dischargedButler not because of `what Butler did on March 16 butbecause,of a decision Macaboy had reached at the time ofthe thumb jerk incident the preceding week that Butlerlacked- the necessary empathy with patients to continue asan admitting clerk. This argument is equally without merit,-forMacaboy's testimony alone leads inevitably to aconclusionButlerwould not have been discharged onMarch 16 but for the fact he led an employee protestagainst the change Macaboy had ordered in the way theywere to do their jobs. I find it unnecessary, therefore, topass on the pretext issue raised by the General Counsel bymaking -a finding as to the thoughts which went throughMacaboy's mind when he overruled Mrs. Keys' suggestionthe discharge be put off for a few days and decided to actimmediately. Assuming;arguendo,thatMacaboy, as heclaimed, had only his pre-March 16 observations of Butlerinmind-when he reached his decision and was notconsciously motivated in any degree by the events of thatday, the result is still a violation of the Act.There are two crucialsegmentsof Macaboy's testimony.Both came while he was on direct examination. The firstwas his responseto a question by Respondent's counsel asto how he had learned, on March 16, that Butler was aprobationary employee. Macaboy said:-I asked Mr. Butler, who was the spokesman at thefirstmeeting, in fact I think [he] said more than I at thefirstmeeting-I asked him his experience with theHospital and how long he had been there. I was tryingto find out what he was basing his judgment on. Was itexperience?Had he been in the hospital business solong that he knew that this-procedure wouldn't work[?][A]nd at that point he advised he had been_ there- something less,than three months, and, that is -how itcome to light that he was a probationary employee.The second came when I inquired whether Macaboy hadreached his decision to discharge Butler before March 16,thus:JUDGE BLACKBURN: Before the meetings were heldon March I6th, had you any plans to terminate Mr.Butler at that time?Tim wrrNEss: I had made up my mind- that -Mr.Butler had- to be movedsomehow.At that point, I didnot know that he was still a probationary employee.JUDGE BLACKBURN: When did you make that deci-sion?-Tim wrrNEss: When he told me that he had beenthere less than three months.-JuDGE BLACKBURN: When did you make the decisionthat he had to be moved somewhere? -TIlE wnNEss: About one or two days before, whenhe had given the thumb jerk to the patient.In other words, Macaboy concluded a day or two beforeMarch 16 that Butler was an unsatisfactory admitting clerk.He decided at that time only to move him,out of that job.On March :16, . Macaboy discovered from words Butlerspoke in the context of a protest by employees that he coulddischargeButlerwithout running, afoul _of the unioncontract.Motivated by that discovery, he decided -todischarge Butler instead of transfer him-to another job. Butfor the employees' protest, Butler would not have beendischarged.Since,as already found, the protest sparked byButler on March 16 was protected, it follows that he wasdischarged as a result of engaging in-protected-concertedactivities, a classic violation of Section 8(a)(1) of the Act.Upon the foregoing findings of fact and upon the entirerecord is this case, I make the following:CONCLUSIONS OF LAW1.Washington Hospital, Center is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.2. - Local 722, Hospital, Professional, Technical & Ser-viceWorkers, Service Employees International Union,AFL-CIO,is a labor organization within the meaning ofSection 2(5) of the Act.-3.By discharging James M. Butler, Jr., on March 16,1976, for engaging in protected concerted activities, Re-spondent has violated Section 8(axl) of the Act:4.The aforesaid unfair labor practice is an unfair laborpractice affecting commerce within the meaning of Section2(6) and (7) of the Act.Tim REMEDYIn addition to the usual cease-and-desist order andnotice, an order requiring Respondent to remedy the unfairlabor practice found by reinstating Butler and making himwhole is required to effectuate the policies of the Act. WASHINGTON HOSPITAL CENTER347Backpay will be computed on a quarterly basis, plusinterest at, 6percent per annum, as prescribed in F.W.WoolworthCompany,90NLRB 289 (1950), andIsisPlumbing & Heating Co.,138 NLRB 716 (1962).Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in this proceeding, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDERSRespondent Washington Hospital Center, Washington,D.C., its officers,agents,successors, and assigns, shall:1.Cease and desist from:(a)Discharging- employees for engaging in protectedconcerted activities.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise of rightsguaranteedin Section7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Offer JamesM. Butler, Jr., immediate and, fullreinstatementto his former job or, if that job no longerexists,to' a substantially equivalent position,without3 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions,and Order, and all objections thereto shall be deemedwaived for all purposesprejudice to his seniority or other rights and privileges, andmake him whole for any earnings he lost, plus interest, as aresult of his discharge on March 16, 1976.(b)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(c) Post at its hospital in Washington, D.C., copies of theattached notice marked "Appendix." Copies of said notice,on forms provided by the Regional Director for Regions 5,4after being duly signed by Respondent's authorized repre-sentative, shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(d) Notify the Regional Director for Region 5, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.4 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."